UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH KRUPPENBACHER,

                             Plaintiff,
                                                                   1:20-CV-0108 (CM)
                     -against-
                                                      ORDER DIRECTING PAYMENT OF FEES
ANTHONY J. ANNUCCI, Acting                             OR IFP APPLICATION AND PRISONER
Commissioner, sued in his official and                          AUTHORIZATION
individual capacity, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Clinton Correctional Facility, brings this action pro

se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s prison trust fund account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore authorize the Court to withdraw these payments from his prison trust fund account by

filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated to

deduct the $350.00 filing fee 1 from the prisoner’s prison trust fund account in installments and

to send to the Court certified copies of the prisoner’s prison trust fund account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).


       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
       Plaintiff submitted the complaint without the relevant fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 20-CV-0108 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the case shall be processed in accordance with the procedures of the

Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the action will

be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 8, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




       2
           Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
malicious, frivolous, or for failure to state a claim on which relief may be granted, the dismissal
is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot file
federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                   2
